Title: From Thomas Jefferson to Willem H. van Hasselt, 27 August 1797
From: Jefferson, Thomas
To: Hasselt, Willem H. van


                    
                        Sir
                        Monticello in Virginia Aug. 27. 97.
                    
                    I have to acknolege the receipt of your favor of June 30. and feel myself indebted to the partiality which at so great a distance, has drawn your attention to me. It is with great sincerity I assure you that there are traits in your letter which interest me strongly in your favor, and increase the regret that my particular position does not permit me to avail myself of talents so well entitled to be employed. My fortune is entirely agricultural, consisting in farms which are under the management of persons who have been long in my employ, have behaved well, and are therefore entitled to be continued as long as I continue to occupy my farms myself. But in fact I mean shortly to tenant them out, in order to relieve myself from the attention they require.—My family consists of only two daughters, the one married and just beginning an infant family; the other marriageable; and consequently the business of education is past.—The office to which I have been called, takes me from home all the winter, during which time my daughters also go into the lower country to pass their winter, so that our house is shut up one half the year.—No commentaries on these circumstances are necessary with you to shew that they furnish me with no means of being useful to you. I trust with confidence however that qualifications as good as yours, with views as moderate, cannot fail of meeting employment advantageous and agreeable to yourself. In this hope I have only to add assurances that  your confidence in my silence to others is not misplaced, and that I am with great respect Sir Your most obedt. & most humble servt
                    
                        Th: Jefferson
                    
                